People v Brewster (2020 NY Slip Op 07086)





People v Brewster


2020 NY Slip Op 07086


Decided on November 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2017-11047
2017-11054

[*1]The People of the State of New York, respondent,
vJason Brewster, appellant. (S.C.I. No. 229/17; Ind. No. 80/17)


Steven A. Feldman, Uniondale, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget Rahilly Steller of counsel), for respondent on Ind. No. 80/17.
Letitia James, Attorney General, New York, NY (Nikki Kowalski and Andrew W. Amend of counsel), for respondent on S.C.I. No. 229/17.

DECISION & ORDER
Appeal by the defendant from two judgments of the County Court, Dutchess County (Peter M. Forman, J.), both rendered September 6, 2017, convicting him of criminal sale of a controlled substance in the first degree under Superior Court Information No. 229-2017 and criminal possession of a controlled substance in the second degree under Indictment No. 80-2017, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The defendant's contention that the sentences imposed violated the Eighth Amendment to the United States Constitution and article I, section 5 of the New York Constitution prohibiting cruel and unusual punishment is unpreserved for appellate review (see People v Pena, 28 NY3d 727, 730; People v Rolling, 186 AD3d 1264, 1265; People v Cerasaro, 179 AD3d 832) and, in any event, without merit (see People v Parsley, 150 AD3d 894, 896). The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., MALTESE, BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court